DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
(1) According to applicant election of species A. The claim 12 is hereby withdrawn from
consideration because according to specification in Fig. 4, “the integrator circuit 404, 406 and 407” (see page 20-21 of the applicant specification) belongs to fourth embodiment (see page 19 of the applicant speciation) and not Species A (Fig. 3a and b and Fig. 7).
(2) Therefore, Claim 12 is hereby withdrawn because claim 12 does not belong to
Species A but it belongs to Species C which is nonelected.
(3) The requirement is still deemed proper and is therefore made FINAL.
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
Applicant argues that the reference Huang et al [US 2011/0169423 A1] in view of Peker et al [US 2007/0159421 A1] does not teach or discloses “A pulse width modulation (PWM) circuit, comprising: a dimming transistor for repeatedly coupling and decoupling a circuit element to a current source, the dimming transistor comprising a gate: feedback circuitry configured to detect a current flowing through the circuit element; and a PWM generator configured to: i) provide a digital signal to the gate of the dimming transistor; i) compare a property of the detected current with a target value, the property being: a) an average of the detected current: b) a pulse width of the detected current; or c) a timing characteristic of the detected current, and iii) adjust the digital signal based on the outcome of the comparison wherein: the current source is configured to provide the current to the circuit element when the current source and the circuit element are coupled; the digital signal comprises a first state 
Examiner disagree:
In regards to office action mailed on 08/03/2021, Examiner stated that on the independent claims 1 and 20 recites “a PWM generator configured to provide a digital signal to the gate of the dimming transistor; ii) compare a property of the detected current with a target value, the property being: a) an average of the detected current (see Fig. 4, 302 & Specification in page 20, in lines 6-10); b) a pulse width of the detected current (see Fig. 3c, 312 Specification in page 19, in lines 6-9); or c) a timing characteristic of the detected current (see Fig 3a-b and 7, 402 & Specification in page 24, in lines 10-15): and iii) adjust the digital signal based on the outcome of the comparisons” because of the restriction mailed on 08/30/2019. It appears that the applicant is trying to incorporate all the species (A, B and C) into independent claims. 
In response to applicant amendments “the property being: a) an average of the detected current: b) a pulse width of the detected current; or c) a timing characteristic of the detected current,” because of the “or” statement (see MPEP 803.02), the restriction mailed on 08/30/2019 and applicant elected Species A (response on 11/04/20019), Examiner selected c) a timing characteristic of the detected current (related to species A).
	Applicant has elected species A in the restriction mailed on 08/30/2019. Therefore the applicant should deleted “the property being: a) an average of the detected current: b) a pulse width of the detected current;” of independent claims 1 and 20 because it a limitations that belongs non-elected species (B and C).  

Peker discloses a pulse width modulation (PWM) (Fig. 3) comprises feedback circuitry (Fig. 3, 345 & Paragraph [0054]) configured to detect a current (Fig. 3, Current between 130 and Rsense) flowing through the circuit element (Fig. 3, 310 & Paragraph [0052]); and 
a PWM generator (Fig. 3, 340 & Paragraph [0052 & 0061]) configured to provide a digital signal to the dimming transistor (Fig. 3, 130 & Paragraph [0046]) i) compare (Fig. 3, 340 & Paragraph [0051]) a property of the detected current (Fig. 3, Rsense) with a target value (Fig. 3 & Paragraph [0054]), the property being: a) an average of the detected current: b) a pulse width of the detected current; or c) a timing characteristic of the detected current (Paragraph [0059]), and to adjust the digital signal (Fig. 2, 160) based on the outcome of the comparison (Fig. 3, 340 & Paragraph [0051]); the dimming transistor comprising a gate (Fig. 2, 130 & Paragraph [0044]);

    PNG
    media_image1.png
    872
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    878
    558
    media_image2.png
    Greyscale



Claim Objections
Claims 1 and 17 objected to because of the following informalities:  
In regards to claim 1, recites “the property being: a) an average of the detected current: b) a pulse width of the detected current; or c) a timing characteristic of the detected current,” (see MPEP 803.02)
In regards to claim 17, recites “the property being: a) an average of the detected current: b) a pulse width of the detected current; or c) a timing characteristic of the detected current,” (see MPEP 803.02)
Applicant has elected species A in the restriction mailed on 08/30/2019. Therefore the applicant should deleted “the property being: a) an average of the detected current: b) a pulse width of the detected current;” of independent claims 1 and 20 because it a limitations that belongs non-elected species (B and C). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 11, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, recites “a PWM generator configured to: i) provide a digital signal to the gate of the dimming transistor; i) compare a property of the detected current with a target value, the property being: a) an average of the detected current: b) a pulse width of the detected current; or c) a timing characteristic of the detected current,” and further in claim 11 recites “wherein the feedback circuitry comprises: a comparator for performing the comparison by comparing a signal that is representative of the property of the detected current with the target value” renders the claim 1 be indefinite because is the PWM generator or feedback circuitry configured to do compare a property of the detected current with a target value? 
Appropriate correction is required.
Furthermore, for purpose of examination, the examiner is interpreting that feedback circuitry comprises comparator is comparing a property of the detected current with a target value.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 11, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al [US 2011/0169423 A1] in view of Peker et al [US 2007/0159421 A1].
In regards to claim 1. Huang discloses a circuit (Fig. 21), comprising: 
a switch (Fig. 21, M1 & Paragraph [0061]) for repeatedly coupling and decoupling a circuit element (Fig. 21, Ch1) to a current source (Fig. 21, 30); 
the switch (Huang: Fig. 21, M1) is arranged to couple the circuit element (Huang: Fig. 21, Chi) to the current source (Huang: Fig. 21, 30) when the digital signal is in the first state (Fig. 8, VG is on first state)
the switch (Huang: Fig. 21, M1) is arranged to decouple the circuit element (Huang: Fig. 21, Chi) from current source (Huang: Fig. 21, 30) when the digital signal is in the second state (Huang: Paragraph [0061] and Fig. 8, VG is on second state).
the digital signal comprises a first state and a second state (Fig. 8, see VG showing first state and second state);
wherein: the current source (Fig. 11, 30 and Fig. 1 CS1 t CSn) is configured to provide the current (Paragraph [00006]) to the circuit element (Fig. 11, Ch1 to Chn) when the current source (Fig. 11, 30) and the circuit element (Fig. 11, Ch1 and Chn & Paragraph [0054]) are coupled; 


    PNG
    media_image3.png
    546
    529
    media_image3.png
    Greyscale

Huang discloses feedback circuitry (Fig. 5-6, 23 and VS1-VSN1 & Paragraph [0043-45])
Huang does not specify a pulse width modulation (PWM) comprises feedback circuitry configured to detect a current flowing through the circuit element; and a PWM generator configured to provide a digital signal to the dimming transistor i) compare a property of the detected current with a target value, the property being: a) an average of the detected current: b) a pulse width of the detected current; or c) a timing characteristic of the detected current, and (III) adjust the digital signal based on the outcome of the comparison; the dimming transistor comprising a gate;
Peker discloses a pulse width modulation (PWM) (Fig. 3) comprises feedback circuitry (Fig. 3, 345 & Paragraph [0054]) configured to detect a current (Fig. 3, Current between 130 and Rsense) flowing through the circuit element (Fig. 3, 310 & Paragraph [0052]); and 
a PWM generator (Fig. 3, 340 & Paragraph [0052 & 0061]) configured to provide a digital signal (Fig. 2, 160) to the dimming transistor (Fig. 3, 130 & Paragraph [0046]) i) compare (Fig. 3, 340 & Paragraph [0051]) a property of the detected current (Fig. 3, Rsense) with a target value (Fig. 3 & Paragraph [0054]), the property being: a) an average of the detected current: b) a pulse width of the detected current; or c) a timing characteristic of the detected current (Paragraph [0059]), and to adjust the digital signal (Fig. 2, 160) based on the outcome of the comparison (Fig. 3, 340 & Paragraph [0051]); the dimming transistor comprising a gate (Fig. 2, 130 & Paragraph [0044]);

    PNG
    media_image1.png
    872
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    878
    558
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Huang with a pulse width modulation (PWM) comprises feedback circuitry configured to detect a current flowing through the circuit element; and a PWM generator configured to provide a digital signal to the dimming transistor i) compare a property of the detected current with a target value, the property being: a) an average of the detected current: b) a pulse width of the detected current; or c) a timing characteristic of the detected current, and (III) adjust the digital signal based on the outcome of the comparison; the dimming transistor comprising a gate  for purpose of maintain balance the light sources as disclosed by Peker (Paragraph [0062]). 
In regards to claim 4. Huang in view of Peker discloses the PWM circuit of claim 1, wherein the circuit element comprises at least one light emitting diode (LED) (Huang: Fig. 21, Ch1).
In regards to claim 5. Huang in view of Peker discloses the PWM circuit of claim 1, wherein the current source comprises a current regulator (Huang: Fig. 21, 30).
In regards to claim 11. Huang in view of Peker discloses the PWM circuit of claim 1, wherein the feedback circuitry (Peker: Fig. 3, 345) comprises: a comparator (Peker: Fig. 3, 350) for performing the comparison (Peker: Paragraph [0051]) by comparing a signal (Peker: Fig. 3, output of comparator 350) that is representative of the property of the detected current (Peker: Fig. 3, 330 and 350 & Paragraph [0052]) with the target value (Peker: Fig. 3, Vref1-3 & Paragraph [0053]).
In regards to claim 16. Huang in view of Peker discloses the PWM circuit of claim 10, wherein the timing characteristic of the detected (Peker: Fig. 3, 340) current is a turn on delay (Peker: Paragraph [0042 and 0052]).
In regards to claim 19. Huang in view of Peker discloses the PWM circuit of claim 1, wherein the PWM generator (Peker: Fig. 3, 340) is configured to adjust the digital signal by doing at least one of the following: increasing a high time of the digital signal; decreasing the high time of the digital signal; increasing a delay time of the digital signal (Peker: Paragraph [0042 and 0052]); and decreasing the delay time of the digital signal (Peker: Paragraph [0042 and 0052 and 0060]).
In regards to claim 20. Huang in view of Peker discloses a method of operating a circuit (Fig. 21), comprising: 
repeatedly coupling and decoupling a circuit element (Fig. 21, Ch1) to a current source (Fig. 21, 30) using a switch (Fig. 21, M1 & Paragraph [0061]); 
the switch (Huang: Fig. 21, M1) is arranged to decouple the circuit element (Huang: Fig. 21, Chi) from current source (Huang: Fig. 21, 30) when the digital signal is in the second state (Huang: Paragraph [0061]).
the switch (Huang: Fig. 21, M1) is arranged to couple the circuit element (Huang: Fig. 21, Chi) to the current source (Huang: Fig. 21, 30) when the digital signal is in the first state (Huang: Paragraph [0061] and Fig. 8, VG is on first state).
the digital signal comprises a first state and a second state (Fig. 8, see VG showing first state and second state);
wherein: the current source (Fig. 11, 30 and Fig. 1 CS1 t CSn) is configured to provide the current (Paragraph [00006]) to the circuit element (Fig. 11, Ch1 to Chn) when the current source (Fig. 11, 30) and the circuit element (Fig. 11, Ch1 and Chn & Paragraph [0054]) are coupled; 


    PNG
    media_image3.png
    546
    529
    media_image3.png
    Greyscale

Huang does not specify a pulse width modulation (PWM) circuit comprises detecting a current flowing through the circuit element using feedback circuitry; and providing a digital signal to a gate of the dimming transistor using a PWM generator and adjusting the digital signal based on outcome of the comparison using a PWM generator; comparing a property of the detected current with a target value using the PWM generator, the property being: an average of the detected current; a pulse width of the detected current; or a timing characteristic of the detected current; the dimming transistor comprising a gate;
Peker discloses a pulse width modulation (PWM) circuit (Fig. 3) comprises detecting a current (Fig. 3, Current between 130 and Rsense) flowing through the circuit element (Fig. 3, 310 & Paragraph [0052]) using feedback circuitry (Fig. 3, 345 & Paragraph [0054]); and 
providing a digital signal (Fig. 2, 160) to a gate of the dimming transistor (Fig. 3, 130 & Paragraph [0046]) using a PWM generator (Fig. 3, 340 & Paragraph [0052 & 0061]) and adjusting (Fig. 2, 160) the digital signal based on the outcome of the comparison  (Fig. 3, Current between 130 and Rsense) using the PWM generator (Fig. 3, 340 & Paragraph [0052 & 0061]), comparing (Fig. 3, 340 & Paragraph [0051]) a property of the detected current (Paragraph [0059]) with a target value (Fig. 3 & Paragraph [0054]) using the PWM generator (Fig. 3, 340 & Paragraph [0052 & 0061]), the property being: an average of the detected current; a pulse width of the detected current; or a timing characteristic of the detected current (Paragraph [0059]); the dimming transistor comprising a gate (Fig. 2, 130 & Paragraph [0044]);


    PNG
    media_image1.png
    872
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    878
    558
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Huang with a pulse width modulation (PWM) circuit comprises detecting a current flowing through the circuit element using feedback circuitry; and providing a digital signal to the switch and adjusting the digital signal in response to the detected current using a PWM generator; for purpose of maintain balance the light sources as disclosed by Peker (Paragraph [0062]). 
Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al [US 2011/0169423 A1] in view of Peker et al [US 2007/0159421 A1] and further in view of Jang et al [US 2017/0150564 A1].
In regards to claim 6. Huang in view of Peker discloses the PWM circuit of claim 5, wherein the current regulator comprises: an operational amplifier (Huang: Fig. 1, Op1); a regulator transistor (Huang: Fig. 1, Q1); and a resistor (Huang: Fig. 1, R1); wherein: the operational amplifier has a first input (Huang: Fig. 1, Op1 +) coupled to a reference voltage (Huang: Fig. 1, Vb), a second input (Huang: Fig. 1, Op1 -)coupled to a terminal of the regulator transistor (Huang: Fig. 1, Q1) at a node (Huang: Fig. 1, Node between Q1-n and R1-n) and an output coupled to a gate of the regulator transistor (Huang: Fig. 1, Q1); and the resistor has a first terminal (Huang: Fig. 1, first terminal ) coupled to the node and a second terminal coupled to ground (Huang: Fig. 2, second terminal coupled to ground).
Huang in view of Peker does not specify a setting resistor
Jang discloses a setting resistor (Paragraph [0112])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Huang with a setting resistor for purpose of adjusting the current supplied to the LED as disclosed by Jang (Paragraph [0119]).
In regards to claim 7. Huang in view of Peker and further in view of Jang discloses the PWM circuit of claim 6, wherein the feedback circuitry (Peker: Fig. 3, 345) is configured to detect the current flowing (Peker: Fig. 3, 350 and 330) through the circuit element (Peker: Fig. 3, 310) by detecting the current at the node (Peker: Fig. 3, Node between Rsense and Q 130).
In regards to claim 8. Huang in view of Peker and further in view of Jang discloses the PWM circuit of claim 7, wherein the feedback circuitry (Peker: Fig. 3, 345) is configured to detect the current at the node (Peker: Fig. 3, Node between Rsense and Q 130) by detecting a node voltage (Peker: Paragraph [0052]) at the node.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844